Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 37-42, 44-46 and 49-56 are presented for examination.
Claims 37, 44, 50 and 55 are amended. 
Claims 43, and 47-48 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 112 (b) applicant’s arguments, see page 7 Section B, filed May 27, 2022, with respect to claims 37-42, 44-46 and 49-56 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 37-42, 44-46 and 49-56 have been withdrawn. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 paragraph 1, filed May 27, 2022, with respect to claims 37-42, 44-46 and 49-56  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 37, 44, 50 and 55 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Larmo et al (US Pub. No.:2014/0171061).


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 37-38, 42-46, 49-51 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Alnas et al (US Pub. No.:2019/0044659), and further in view of Larmo et al (US Pub. No.:2014/0171061).

As per claim 37, Alnas disclose  A method, performed by a network unit, for enabling management of random access attempts in a wireless communication system by a plurality of devices having wireless communication capabilities, wherein the method comprises: 
obtaining information representing the load of random access attempts (see para.0005, 0034-0040, 0043-0046; the cellular network node comprises a radio interface to receive random access preambles from terminal devices, the cellular network node comprises a circuit coupled to the radio interface and operative to perform congestion monitoring for physical random access channel (PRACH) resources for one or several CE levels {the load based on congestion of random access attempts, see also para. 0008, the cellular network indicate, e.g. by setting one or several bits in a broadcast message, that a congestion situation exists {clearly by obtaining information representing the load of random access attempts}, and  the terminal devices receive the broadcast message to activate a backoff /starting a backoff timer, which causes a terminal device to delay performing are CE level dependent repetition of random access preamble transmissions, see also para. 0133}, the circuit is operative to control the radio interface based on the congestion monitoring to broadcast a message that includes at least one bit associated with CE operation of terminal devices to cause part of the terminal devices to delay a CE level dependent repetition of a random access preamble transmission, the cellular network node is operative such that the congestion monitoring is performed for each one of several CE levels, and the cellular network node is operated such that a congestion in any one of the several CE levels will cause the cellular network node to broadcast a message that includes at least one bit set to indicate that latency tolerant terminal devices are to delay the CE level dependent repetition of the random access preamble transmission),  and 
determining, based on the information representing the load of random access attempts, control information for controlling a distribution of the random access attempts over time (see para. 0053-0054, 0057-0058, 0084-0086, 0089-0091, The base station 30 can provide CE operation. To this end, the base station 30 may process repeated signal transmissions from a terminal device 20. Time diversity and/or aggregation of energy from the repeated signal transmissions from the terminal device 20 lead to coverage enhancement in CE operation. A circuit 32 of the base station 30 may perform the required processing of the repeated signal transmissions from a terminal device 20. The base station 30 is operative to perform congestion monitoring. The circuit 32 may include a congestion monitoring component 34. The congestion monitoring component 34 may be implemented by an integrated circuit or by a combination of several integrated circuits. The congestion monitoring may be performed for physical random access channel (PRACH) resources for one or several CE levels. The circuit 32 is operative to control the radio interface unit 31 based on the congestion monitoring, see also para. 0094-0097, 0118, 0125-0126, see Fig.8, step 91, para. 0122 and 0125, when the at least one bit in the broadcast message 91 indicates that backoff behavior is required, clearly teaches control information for controlling a distribution of the random access attempts over time, since the delay is time-varying, based on expiry of a backoff timer).
wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction  (see para. 0043-0047, 0053-0058, the backoff timer may be set to a timer value that depends on subscription level and/or device type. Setting the backoff timer may comprise adding an offset that depends on subscription level and/or device type to a timer value that may be configured or provisioned by the network. Setting the backoff timer  comprise multiplying a timer value that is configured or provisioned by the network by a factor which depends on subscription level and/or device type. The factor is greater than one for one or several subscription levels. The factor may be a power of 2 for one or several subscription levels. The factor is less than one for the best subscription level / spread random access attempt of the corresponding device in a fraction. Also per para. 0044, Due to the different subscription levels, the first and second terminal devices may be operative to exhibit different backoff behaviors in response to the same broadcast message, when one of the first and second terminal devices has the highest subscription level, this terminal device further delay the CE level dependent repetition of random access preamble transmission at all, while the other terminal device may activate a backoff behavior).

Although Alnas disclose wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction ;

Alnas however does not explicitly disclose wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”.

Larmo however disclose wherein a control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value” (see para. 0020, 0022, the determined access delay is broadcast using an existing access control barring (ACB) parameter and the access delay is received in a broadcast in the cell from the wireless communication network, see also 0024-0026, when an EAB bit map for access classes, ACs, 0-9 is broadcast in the cell, then the access delay is a predetermined maximum delay value, in example embodiment includes calculating a deterministic delay or delay component, and using the calculated deterministic delay or delay component to determine the timing of the attempt. The calculated deterministic delay or delay component is based on the determined access delay and is calculated as a function of a UE identifier. Still further, the calculated deterministic delay or delay component is calculated as a function of the UE identifier and an additional factor, A. The additional factor A is for example be one or more of: a secret key used for security in the UE, a per UE property, a commonly-known addition factor, a per UE class property, a system frame number, or a connection frame number. The additional factor A is used to create access attempt fairness for multiple UEs attempting to access the cell, and the determined access delay is a time period over which access attempts to the wireless communications network from multiple UEs are spread out, see also para. 0063-0070).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”, as taught by Larmo, in the system of Alnas, so as to enable a UE to use extended Access Barring (EAB), a mechanism for the operator(s) to control mobile originating access attempts from UEs that are configured for EAB in order to prevent overload of the access network and/or the core network, in congestion situations, the operator  restrict access from UEs configured for EAB while permitting access from other "normal" UEs., see Larmo, paragraphs 11-14.
 .  
As per claim 38, the combination of Alnas and Larmo disclose method of claim 37.

Alnas further disclose wherein the method further comprises transmitting the control information to at least a subset of the devices to enable the devices to perform the random access attempts distributed over time (see para. 0043-0047, 0053-0058, the backoff timer may be set to a timer value that depends on subscription level and/or device type. Setting the backoff timer may comprise adding an offset that depends on subscription level and/or device type to a timer value that may be configured or provisioned by the network. Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type. The factor may be greater than one for one or several subscription levels. The factor may be a power of 2 for one or several subscription levels. The factor may be less than one for the best subscription level. Also per para. 0044, Due to the different subscription levels, the first and second terminal devices may be operative to exhibit different backoff behaviors in response to the same broadcast message, when one of the first and second terminal devices has the highest subscription level, this terminal device further delay the CE level dependent repetition of random access preamble transmission at all, while the other terminal device may activate a backoff behavior).  

As per claim 42, the combination of Alnas and Larmo disclose the method of claim 39.

Alnas further disclose wherein the random access attempts are represented by Random Access Channel (RACH) preamble transmissions (see para. 0059, 0065, the UE makes its access by sending a RACH preamble), and wherein the information representing the load of random access attempts is represented by RACH load (see para. 0095, the load L is estimated based on  RACH load in the cell, i.e., number of RACH attempts, or collisions within a given time window), and
Larmo further disclose wherein a random access attempts are represented by Random Access Channel (RACH) preamble transmissions, and wherein the information representing the load of random access attempts is represented by RACH load.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a random access attempts are represented by Random Access Channel (RACH) preamble transmissions, and wherein the information representing the load of random access attempts is represented by RACH load, as taught by Larmo, in the system of Alnas, so as to enable a UE to use extended Access Barring (EAB), a mechanism for the operator(s) to control mobile originating access attempts from UEs that are configured for EAB in order to prevent overload of the access network and/or the core network, in congestion situations, the operator  restrict access from UEs configured for EAB while permitting access from other "normal" UEs., see Larmo, paragraphs 11-14.

As per claim 43, the combination of Alnas and Larmo disclose the method of claim 37.

Alnas further disclose wherein the control information is represented by a relative delay factor informing each device to delay its random access attempt or attempts by a multiplicative factor of a device-specific delay value (see para. 0034,  a cellular network node according to an embodiment comprises a radio interface to receive random access preambles from terminal devices. The cellular network node comprises a circuit coupled to the radio interface and operative to perform congestion monitoring for physical random access channel (PRACH) resources for one or several CE levels. The circuit is operative to control the radio interface based on the congestion monitoring to broadcast a message that includes at least one bit associated with CE operation of terminal devices to cause part of the terminal devices to delay a CE level dependent repetition of a random access preamble transmission, see also 0053-0058,  setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type. The factor may be greater than one for one or several subscription levels. The factor may be a power of 2 for one or several subscription levels. The factor may be less than one for the best subscription level, also para. 0092-0093).  

As per claim 44, Alnas disclose  A method, performed by a device having wireless communication capabilities, for enabling management of a random access attempt in a wireless communication system, wherein the method comprises: 
defining a delay time window within which transmission of a random access request is allowed to be delayed with respect to an intended time instance for transmission of the random access request (see para. 0034, 0041, the cellular network node determines that a congestion situation exists in these times and may transmit the broadcast message with the at least one bit set to activate backoff in terminal devices so as to prevent congestion from occurring, see also para. 0008, the cellular network indicate, e.g. by setting one or several bits in a broadcast message, that a congestion situation exists {clearly by obtaining information representing the load of random access attempts}, and  the terminal devices receive the broadcast message to activate a backoff /starting a backoff timer, clearly teaches a backoff time/ a delayed with respect to an intended time instance for transmission of the random access request, see also para. 0084-0086, 0089-0091); 
determining a transmission time within the delay time window (see para. 0053-54, 0057-0058, the backoff timer may be set to a timer value that depends on subscription level and/or device type. Setting the backoff timer may comprise adding an offset that depends on subscription level and/or device type to a timer value that may be configured or provisioned by the network. Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type, see also  Fig.8, step 91, para. 0122 and 0125, when the at least one bit in the broadcast message 91 indicates that backoff behavior is required, clearly teaches control information for controlling a distribution of the random access attempts over time, since the delay is time-varying, based on expiry of a backoff timer, clearly teaches determining a transmission time within the delay time window); and 
enabling transmission of the random access request at the determined transmission time (see para. 0055, the random access preamble transmission is triggered both by expiry of a backoff timer); 
wherein at least one of the length of the delay time window is adjusted or the transmission time within the delay time window is determined based on control information received from a network node of the wireless communication system (see para. 0053-0054, 0057-0058, 0084-0086, 0089-0091, the backoff timer is set to a timer value that depends on subscription level and/or device type. Setting the backoff timer comprise adding an offset that depends on subscription level and/or device type to a timer value that is configured or provisioned by the network);
wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction  (see para. 0043-0047, 0053-0058, the backoff timer may be set to a timer value that depends on subscription level and/or device type. Setting the backoff timer may comprise adding an offset that depends on subscription level and/or device type to a timer value that may be configured or provisioned by the network. Setting the backoff timer  comprise multiplying a timer value that is configured or provisioned by the network by a factor which depends on subscription level and/or device type. The factor is greater than one for one or several subscription levels. The factor may be a power of 2 for one or several subscription levels. The factor is less than one for the best subscription level / spread random access attempt of the corresponding device in a fraction. Also per para. 0044, Due to the different subscription levels, the first and second terminal devices may be operative to exhibit different backoff behaviors in response to the same broadcast message, when one of the first and second terminal devices has the highest subscription level, this terminal device further delay the CE level dependent repetition of random access preamble transmission at all, while the other terminal device may activate a backoff behavior).

Although Alnas disclose wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction ;

Alnas however does not explicitly disclose wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”.

Larmo however disclose wherein a control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value” (see para. 0020, 0022, the determined access delay is broadcast using an existing access control barring (ACB) parameter and the access delay is received in a broadcast in the cell from the wireless communication network, see also 0024-0026, when an EAB bit map for access classes, ACs, 0-9 is broadcast in the cell, then the access delay is a predetermined maximum delay value, in example embodiment includes calculating a deterministic delay or delay component, and using the calculated deterministic delay or delay component to determine the timing of the attempt. The calculated deterministic delay or delay component is based on the determined access delay and is calculated as a function of a UE identifier. Still further, the calculated deterministic delay or delay component is calculated as a function of the UE identifier and an additional factor, A. The additional factor A is for example be one or more of: a secret key used for security in the UE, a per UE property, a commonly-known addition factor, a per UE class property, a system frame number, or a connection frame number. The additional factor A is used to create access attempt fairness for multiple UEs attempting to access the cell, and the determined access delay is a time period over which access attempts to the wireless communications network from multiple UEs are spread out, see also para. 0063-0070).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”, as taught by Larmo, in the system of Alnas, so as to enable a UE to use extended Access Barring (EAB), a mechanism for the operator(s) to control mobile originating access attempts from UEs that are configured for EAB in order to prevent overload of the access network and/or the core network, in congestion situations, the operator  restrict access from UEs configured for EAB while permitting access from other "normal" UEs., see Larmo, paragraphs 11-14.

As per claim 45, the combination of Alnas and Larmo disclose method of claim 44.

Alnas further disclose wherein the step of determining a transmission time within the delay time window comprises: calculating a semi-random value based on the device-specific information; and determining the transmission time based on the calculated semi-random value (see para. 0043-0047, 0053-0058, the backoff timer may be set to a timer value that depends on subscription level and/or device type. Setting the backoff timer may comprise adding an offset that depends on subscription level and/or device type to a timer value that may be configured or provisioned by the network. Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type. The factor may be greater than one for one or several subscription levels. The factor may be a power of 2 for one or several subscription levels. The factor may be less than one for the best subscription level. Also per para. 0044, Due to the different subscription levels, the first and second terminal devices may be operative to exhibit different backoff behaviors in response to the same broadcast message, when one of the first and second terminal devices has the highest subscription level, this terminal device further delay the CE level dependent repetition of random access preamble transmission at all, while the other terminal device may activate a backoff behavior).  

As per claim 46, the combination of Alnas and Larmo disclose method of claim 44.

Alnas further disclose wherein the delay time window corresponds to a predefined device-specific maximum delay (see para. 0125-0126, the extra delay 98 {a predefined device-specific maximum delay} is included selectively only if there is a risk of congestion in the PRACH resources for a CE level and if, additionally, the terminal device 20 tolerates the increased latency, see also para. 0043-0047, 0053-0058, the backoff timer may be set to a timer value that depends on subscription level and/or device type. Setting the backoff timer may comprise adding an offset that depends on subscription level and/or device type to a timer value that may be configured or provisioned by the network. Setting the backoff timer may comprise multiplying a timer value that may be configured or provisioned by the network by a factor which depends on subscription level and/or device type. The factor may be greater than one for one or several subscription levels. The factor may be a power of 2 for one or several subscription levels).  

As per claim 49, the combination of Alnas and Larmo disclose method of claim 44.

Alnas further disclose wherein the random access request includes a Random Access Channel (RACH) preamble (see Fig.8, para. 0123,  the terminal device 20 transmits a random access preamble 92 in the random access channel (RACH), Transmission of the random access preamble 92 is triggered when a page signal received from the cellular network indicates that there is MT traffic. Transmission of the random access preamble 92 is alternatively be triggered when the terminal device intends to transmit MO traffic).  

As per claim 50, claim 50 is rejected the same way as claim 37. Alnas also disclose A network unit (see Fig.2, base station 30) configured to enable management of random access attempts in a wireless communication system by a plurality of devices having wireless communication capabilities, the network unit comprising: a processor (see Fig.2, circuit 32 / a processor); and memory (see Fig.2, base station with a memory for storing) operatively coupled to the processor and storing program code for execution by the processor (see para. 0090, the base station 30 is operative to perform congestion monitoring. The circuit 32 may include a congestion monitoring component 34. The congestion monitoring component 34 may be implemented by an integrated circuit or by a combination of several integrated circuits. The congestion monitoring may be performed for physical random access channel (PRACH) resources for one or several CE levels. The circuit 32 is operative to control the radio interface unit 31 based on the congestion monitoring).  
As per claim 51, claim 51 is rejected the same way as claim 38.

As per claim 54, the combination of Alnas and Larmo disclose the network unit of claim 50.

Alnas further disclose wherein the wireless communication system is based on Narrow Band Internet of Things, NB-IoT, radio access and the devices include IoT devices (see para. 0011, 0072, 0074, 0080, 0088, the terminal device 20 has a radio interface unit 21 which include a transmit circuit 22 and a receive circuit 23. The radio interface unit 21 is configured to transmit and receive signals to and from a cellular network which may be an evolved Machine-Type-Communication (eMTC) RAN, a narrowband IoT (NB-IoT) or an eUTRAN. The base station 30 has a radio interface unit 31. The base station 30 may be an eNodeB. The radio interface unit 31 is operative to transmit and receive signals over eUTRAN, a narrowband IoT (NB-IoT) and/or eMTC radio access networks).  

As per claim 55, claim 55 is rejected the same way as claim 44. Alnas also disclose A device (see Fig.2, Terminal device 20) having wireless communication capabilities and configured to enable management of a random access attempt in a wireless communication system, the device comprising: a processor (see Fig.2, a control circuit 24); and memory (see Fig.2, a storage medium 25) operatively coupled to the processor and storing program code for execution by the processor (see para. 0083-0084, the electronic circuit 24  access a storage medium 25 that may be non-volatile memory to determine in which manner the terminal device 20 is to delay the CE level dependent repetition of the radio access preamble transmission). 

As per claim 56, claim 56 is rejected the same way as claim 45.


Claims 39-41 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Alnas et al (US Pub. No.:2019/0044659), in view of Larmo et al (US Pub. No.:2014/0171061), and further in view of Wang (US Pub. No.:2017/0150294).

As per claim 39, the combination of Alnas and Larmo disclose method of claim 37

The combination of Alnas and Larmo however does not explicitly disclose wherein said step of determining control information for controlling a distribution of the random access attempts over time comprises: predicting a burst of random access attempts by the devices based on the information representing the load of random access attempts; and determining, in response to a predicted burst of random access attempts, control information for enabling the devices to distribute the random access attempts over a period of time to at least partly prevent the burst of random access attempts.  

Wang however disclose wherein a step of determining control information for controlling a distribution of the random access attempts over time comprises: predicting a burst of random access attempts by the devices based on the information representing the load of random access attempts; and determining, in response to a predicted burst of random access attempts, control information for enabling the devices to distribute the random access attempts over a period of time to at least partly prevent the burst of random access attempts (see para. 0066-0068, a large number of M2M devices with periodic monitoring and/or reporting of data may result in bursty uplink (UL) traffic loads to the network such bursty UL traffic loads may temporarily overload the system causing unnecessary system congestions or system failure and desynchronized access address bursty UL traffic load issues resulting from synchronized periodic monitoring and/or reporting data, e.g., from a large number of M2M devices, network access by the M2M devices are staggered / enabling the devices to distribute the random access attempts over a period of time to at least partly prevent the burst of random access attempts). 
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a step of determining control information for controlling a distribution of the random access attempts over time comprises: predicting a burst of random access attempts by the devices based on the information representing the load of random access attempts; and determining, in response to a predicted burst of random access attempts, control information for enabling the devices to distribute the random access attempts over a period of time to at least partly prevent the burst of random access attempts, as taught by Wang, in the system of Alnas and Larmo, so as to enable a UE to T send the uplink transmission to the network at a transmission time indicated by a mechanism. The transmission time is desynchronized from other UEs, for example other UEs in a group comprising the UE (e.g., the group may be UEs associated with a particular base station). The desynchronized transmission time of the UE may be spaced apart from transmission times associated with the other UEs, see Wang, paragraphs 4-5.

As per claim 40, the combination of Alnas, Larmo and Wang disclose the method of claim 39.

Wang further disclose wherein the control information is transmitted to at least a subset of the devices for requesting the devices to distribute their random access attempts over a longer period of time, compared to when no burst of random access attempts is predicted (see para. 0004, 0067-0068, the UE  use the active mode for periodic reporting of its monitoring activity to the network, the UE send the uplink transmission to the network at a transmission time indicated by the mechanism, the transmission time is desynchronized from other UEs, for example other UEs in a group comprising the UE (e.g., the group may be UEs associated with a particular base station), the desynchronized transmission time of the UE is spaced apart from transmission times associated with the other UEs / distribute their random access attempts over a longer period of time, compared to when no burst of random access attempts is predicted, network access by the M2M devices are staggered, since the periodicity of reporting is not 10 minutes for all UEs).  

As per claim 41, the combination of Alnas, Larmo and Wang disclose the method of claim 39.

Alnas further disclose wherein the step of predicting a burst of random access attempts comprises identifying, based on statistical analysis of load variations over time, at least one period when the load will be higher than average (see para. 0041, the congestion monitoring performed by the cellular network node is operative to detect a risk of a congestion situation even before the congestion situation occurs / predicting a burst of random access attempts. To this end, historical data is used by the cellular network node. If congestion situations are consistently detected at the same time of day and/or the same day of the week, the cellular network node determines that a congestion situation exists in these times and transmit the broadcast message with the at least one bit set to activate backoff behavior in at least some terminal devices so as to prevent congestion from occurring).  

As per claim 52, claim 52 is rejected the same way as claim 39.
 
As per claim 53, claim 53 is rejected the same way as claim 41.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection: 

Claim(s) 37, 44, 50 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub. No.:2012/0033613), and further in view of Larmo et al (US Pub. No.:2014/0171061).

As per claim 37, Lin disclose  A method, performed by a network unit, for enabling management of random access attempts in a wireless communication system by a plurality of devices having wireless communication capabilities, wherein the method comprises: 
obtaining information representing the load of random access attempts (see para.0009-0013, 0029-0032, network related information includes load information and based on the obtained context information, context information like overload indication (congested network entity, e.g. APN, or MTC server, etc.), eNB 315 decides whether to respond to certain connection request from MTC device 314, controlling network overload when detected, based on the obtained information and request a back off time),  and 
determining, based on the information representing the load of random access attempts, control information for controlling a distribution of the random access attempts over time (see para.0029-0032, 0041-0044, a traditional RACH procedure is adapted based on context information to control network overload, and based on the obtained context information (e.g., forwarded from MTC server 311 to MTC device 314 as depicted by a thick dashed line 350, or from MME 317 to MTC device 314 as depicted by a thick dotted line 351), MTC device 314 can adjust various network access and RACH parameters by applying adaptive RACH operation in different layers, in the APP layer and the NAS layer, MTC device 314 adjusts its access probability or RACH backoff time for adaptive RACH operation, in the RRC layer, MTC device 314 adjusts  RACH backoff time, or transmits RACH preambles using adjusted RACH resources for adaptive RACH operation, see Fig.4, the NB 420 sends the context information via system information blocks (SIB) to MTC device 410, as depicted by step 441, and indicate the current load condition (e.g., load level High/Medium/Low), and MTC device 410 adjusts its backoff time (step 460) during RACH operation in different levels including APP, NAS, and/or RAN level, clearly teaches obtaining information representing the load of random access attempts and providing control information for controlling a distribution of the random access attempts over time by indicating a load level high and the terminal to start a back off timer, see also Fig.9, para. 0044, the MTC device adjusts (step 903) RACH backoff time during RACH operation in different levels including APP, NAS, and/or RAN level base on the context information received from the eNB, providing control information for controlling a distribution of the random access attempts over time by indicating a load level high).

Lin however does not explicitly disclose wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”.

Larmo however disclose wherein a control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value” (see para. 0020, 0022, the determined access delay is broadcast using an existing access control barring (ACB) parameter and the access delay is received in a broadcast in the cell from the wireless communication network, see also 0024-0026, when an EAB bit map for access classes, ACs, 0-9 is broadcast in the cell, then the access delay is a predetermined maximum delay value, in example embodiment includes calculating a deterministic delay or delay component, and using the calculated deterministic delay or delay component to determine the timing of the attempt. The calculated deterministic delay or delay component is based on the determined access delay and is calculated as a function of a UE identifier. Still further, the calculated deterministic delay or delay component is calculated as a function of the UE identifier and an additional factor, A. The additional factor A is for example be one or more of: a secret key used for security in the UE, a per UE property, a commonly-known addition factor, a per UE class property, a system frame number, or a connection frame number. The additional factor A is used to create access attempt fairness for multiple UEs attempting to access the cell, and the determined access delay is a time period over which access attempts to the wireless communications network from multiple UEs are spread out, see also para. 0063-0070).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”, as taught by Larmo, in the system of Lin, so as to enable a UE to use extended Access Barring (EAB), a mechanism for the operator(s) to control mobile originating access attempts from UEs that are configured for EAB in order to prevent overload of the access network and/or the core network, in congestion situations, the operator  restrict access from UEs configured for EAB while permitting access from other "normal" UEs., see Larmo, paragraphs 11-14.

As per claim 44, Lin disclose  A method, performed by a device having wireless communication capabilities, for enabling management of a random access attempt in a wireless communication system, wherein the method comprises: 
defining a delay time window within which transmission of a random access request is allowed to be delayed with respect to an intended time instance for transmission of the random access request (see Fig.6 para. 0009-0013, 0029-0035, the first backoff time is assigned in the application level or network level based on device-related context information); determining a transmission time within the delay time window (see para. 0035-0040, a shorter backoff time may be assigned for applications that are relatively urgent or have lower delay-tolerance. On the other hand, a longer backoff time may be assigned for applications that are more delay-tolerant. Different backoff times may also be assigned based on the service/application type, the MTC server, and the device ID of the MTC device); and 
enabling transmission of the random access request at the determined transmission time (see para. 0029-0032, 0041-0044, after backoff time expires, MTC 610 transmits the RACH preamble to eNB 620 in step 632); 
wherein at least one of the length of the delay time window is adjusted or the transmission time within the delay time window is determined based on control information received from a network node of the wireless communication system (see para. 0029-0032, 0041-0044, a shorter backoff time is assigned for applications that are relatively urgent or have lower delay-tolerance, and a longer backoff time is assigned for applications that are more delay-tolerant. Different backoff times is also be assigned based on the service/application type, the MTC server, and the device ID of the MTC device).  

Lin however does not explicitly disclose wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”.

Larmo however disclose wherein a control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value” (see para. 0020, 0022, the determined access delay is broadcast using an existing access control barring (ACB) parameter and the access delay is received in a broadcast in the cell from the wireless communication network, see also 0024-0026, when an EAB bit map for access classes, ACs, 0-9 is broadcast in the cell, then the access delay is a predetermined maximum delay value, in example embodiment includes calculating a deterministic delay or delay component, and using the calculated deterministic delay or delay component to determine the timing of the attempt. The calculated deterministic delay or delay component is based on the determined access delay and is calculated as a function of a UE identifier. Still further, the calculated deterministic delay or delay component is calculated as a function of the UE identifier and an additional factor, A. The additional factor A is for example be one or more of: a secret key used for security in the UE, a per UE property, a commonly-known addition factor, a per UE class property, a system frame number, or a connection frame number. The additional factor A is used to create access attempt fairness for multiple UEs attempting to access the cell, and the determined access delay is a time period over which access attempts to the wireless communications network from multiple UEs are spread out, see also para. 0063-0070).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the control information is represented by a delay indicator that represents a relative delay value informing each device to spread random access attempt of the corresponding device in a fraction of “a predefined device-specific maximum delay value”, as taught by Larmo, in the system of Lin, so as to enable a UE to use extended Access Barring (EAB), a mechanism for the operator(s) to control mobile originating access attempts from UEs that are configured for EAB in order to prevent overload of the access network and/or the core network, in congestion situations, the operator  restrict access from UEs configured for EAB while permitting access from other "normal" UEs., see Larmo, paragraphs 11-14.

As per claim 50, claim 50 is rejected the same way as claim 37.
As per claim 55, claim 55 is rejected the same way as claim 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fong (US Pub. No.:2013/0170479) – see para. 0057, in an embodiment, the maximum backoff time period can be configured by the node (e.g., NB or eNB) via broadcast or unicast RRC signaling. In an example (option 1 256), the wireless device can start the RA procedure (including the PRACH preamble transmission 230) after the expiry (e.g., expiration) of the random backoff timer. In another example (option 2 258), the wireless device may check to the EAB information to determine if access is still not barred after the expiry (e.g., expiration) of the random backoff timer. In an embodiment, after the wireless device calculates the random backoff time, the wireless device can inform the upper layers 222 that the access is barred and can provide the random backoff time to the upper layers. The upper layers may request establishment of an RRC connection after the random backoff time has elapsed. In another embodiment, the wireless device may not inform the upper layers that the access is barred. The RRC connection establishment request from upper layers can be pending 224 or queued at the access stratum.
Vujcic (US Pub. No.:2008/0298325) – see para. 0095, in a random allocation, access resources are assigned to any purpose for RACH randomly. Such case can lead to overloading of access resources for one purpose for RACH while under allocation of others, since one of the purpose for RACH may be assigned many more access resources during some time period, while the other purpose for RACH are without accesses resources assigned. However, on average, each purpose for RACH gets its share of the load due to the random selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469